Citation Nr: 0939846	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-35 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Increased rating for residuals of a left knee strain with 
osteoarthritis, currently evaluated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from November 1968 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board finds necessary here additional medical inquiry, 
and additional notification under the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002).

The Veteran should be provided with another VA compensation 
examination for his service-connected knee disorder.  The 
most recent VA examination report of record is dated over 
five years ago, in September 2004.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (finding that fulfillment of the 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of the prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one).  

The Veteran should also be provided with another VCAA 
notification letter.  The letter sent to the Veteran in 
August 2004 does not detail the Diagnostic Codes at issue in 
this matter (i.e., Diagnostic Codes 5003, 5010, and 5256 
through 5263 of 38 C.F.R. § 4.71a).  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).    

Accordingly, the case is REMANDED for the following action:

1.  The RO should submit to the Veteran 
a new VCAA letter addressing the 
Veteran's increased rating claim for a 
left knee disorder.  See Vazquez-
Flores, supra.  

2.  The Veteran should be scheduled for 
a VA examination with an appropriate 
specialist to determine the nature and 
severity of the Veteran's left knee 
disorder.  The claims file must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
Veteran's complaints should be recorded 
in full.  

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


